NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       LARRY D. WRIGHT, Appellant.

                  Nos. 1 CA-CR 19-0372, 1 CA-CR 19-0374
                              (Consolidated)
                            FILED 10-20-2020


          Appeal from the Superior Court in Maricopa County
             Nos. CR2018-001888-001, CR2019-005006-001
         The Honorable William R. Wingard, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                           STATE v. WRIGHT
                           Decision of the Court



                      MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge David D. Weinzweig
joined.


W I L L I A M S, Judge:

¶1            Larry D. Wright (“Wright”) appeals his convictions and
sentences for promoting prison contraband and destruction of jail property,
arguing the superior court erred by failing to sua sponte order
more competency evaluations. For the following reasons, we affirm.

              FACTUAL AND PROCEDURAL HISTORY

¶2           In 2016, Wright was arrested for criminal trespassing at Circle
K and taken to the Lower Buckeye Jail. At the jail, Wright was strip
searched. The search produced four baggies of methamphetamine. Wright
was charged with promoting prison contraband, a Class 2 felony, for
knowingly possessing methamphetamine at the jail.1

¶3           Almost a year later, Wright became upset over a meal he
received and punched the glass window to his cell door twice, breaking it.
Wright was charged with destruction of jail property, a Class 5 felony, for
the damage to his jail cell window.2

¶4            Defense counsel moved the superior court to find Wright
incompetent to stand trial in 2016 on the criminal trespassing charge. See
Ariz. R. Crim. P. 11. The court ordered Wright be evaluated by three
doctors. Based upon the evaluations, the court found Wright incompetent,
but restorable to competency. After undergoing restorative treatment, and


1The prison contraband charge was originally filed in the superior court in
2017, under case no. CR 2017-002071-001, and later refiled under case no.
CR 2019-005006-001. On appeal, that case was assigned case no. 1 CA-CR
2019-0374.

2The destruction of jail property charge was filed in the superior court
under case no. CR 2018-001888-001, and, on appeal given case no. 1 CA-CR
19-0372. The two cases have been consolidated for purposes of this appeal.


                                     2
                           STATE v. WRIGHT
                           Decision of the Court

based upon a subsequent evaluation, the court found Wright was
competent to stand trial.

¶5           Defense counsel again moved to find Wright incompetent in
2017 on the criminal trespassing charge and the promoting prison
contraband charge. The results were the same, with the superior court
finding Wright incompetent, but restorable. Wright received restorative
treatment and was restored to competency.

¶6            In 2018, defense counsel moved a third time to find Wright
incompetent, this time addressing all three cases. Neither Wright, nor the
State, requested an evidentiary hearing to determine competency, but
instead stipulated to the superior court making the determination based
solely upon three new evaluations. One of the evaluating doctors
concluded that Wright was incompetent, but, as before, was restorable,
while the other two doctors concluded Wright was competent to stand trial
(in no need of restoration). The court found Wright competent to stand trial.

¶7            In January 2019, defense counsel filed a fourth Rule 11 motion
without Wright’s knowledge. Defense counsel informed the court that
Wright became very agitated when discussing the case and “cannot grasp
the fact that the [three] cases are independent of each other,” relaying
Wright’s strong preference that the cases be tried chronologically. The
following month, at the final trial management conference, defense counsel
asked for a sidebar conversation and informed the court:

      [Wright] called me on February 13th, sang me two Christmas
      carols, told me Merry Christmas and Happy New Year. He
      cannot aid in his defense. In addition, the [criminal
      trespassing case], [the prosecutor] is going to dismiss.
      [Wright’s] still talking about Circle K, and I’m like, that’s not
      relevant anymore. That case went away. He can’t separate the
      cases out. I don’t know what to do with him because I thought
      once we got rid of that, we could start focusing on the other
      [cases].

¶8           The conversation continued with the court offering to speak
to Wright, but defense counsel instead asked for a trial continuance so she
could follow up with Wright. She believed the dismissal of the criminal
trespassing charge might ease her communication with Wright on the
remaining charges. The superior court thus held the fourth Rule 11 motion
in “abeyance” until defense counsel could speak further with Wright. The




                                     3
                             STATE v. WRIGHT
                             Decision of the Court

motion was never raised again by counsel and Wright was tried on both
remaining charges.

¶9           Wright was convicted, in two separate jury trials, of
promoting prison contraband and received a mitigated sentence of 10.5
years imprisonment, as well as destruction of jail property, for which he
was sentenced to 1.5 years imprisonment, with both sentences running
concurrently. Wright timely appealed. We have jurisdiction pursuant
to Article 6, Section 9 of the Arizona Constitution and A.R.S.
§§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                                DISCUSSION

¶10             Due process protects a defendant from being tried or
convicted of a crime if a court determines him to be incompetent. See Drope
v. Missouri, 420 U.S. 162, 172 (1975). A defendant is incompetent to stand
trial if, as a result of mental illness, defect, or disability, the defendant is
unable to understand the proceedings against him or to assist in his defense.
Ariz. R. Crim. P. 11.1(a)(2). The test is whether the defendant has “sufficient
present ability to consult with his lawyer with a reasonable degree of
rational understanding and whether he has a rational as well as factual
understanding of the proceedings against him.” Dusky v. United States, 362
U.S. 402, 402 (1960).

¶11            Rule 11 further defines the procedure for determining
whether a defendant is competent to stand trial and instructs that a
defendant has a right to a mental examination and a hearing on his
competency when reasonable grounds for an examination exist. Ariz. R.
Crim. P. 11.3(a); see also State v. Amaya-Ruiz, 166 Ariz. 152, 162 (1990).
“Reasonable grounds exist if there is sufficient evidence to indicate that the
defendant is not able to understand the nature of the proceedings against
him and to assist in his defense.” State v. Salazar, 128 Ariz. 461, 462 (1981).
The superior court has “broad discretion in determining whether
reasonable grounds exist to order a competency hearing and its decision
will not be reversed absent a manifest abuse of discretion.” Amaya–Ruiz, 166
Ariz. at 162; see also State v. Glassel, 211 Ariz. 33, 44, ¶ 27 (2005). This court
will not reweigh the evidence, but instead reviews only whether reasonable
evidence supports the superior court’s determination. State v. Arnoldi, 176
Ariz. 236, 239 (App. 1993), overruled on other grounds by State v. Jones, 235
Ariz. 501, 503, ¶ 10 (2014). In doing so, we consider the facts in “a light most
favorable to sustaining the trial court’s finding.” State v. Brewer, 170 Ariz.
486, 495 (1992).




                                        4
                           STATE v. WRIGHT
                           Decision of the Court

¶12         Wright argues the superior court “erred by failing to order a
competency examination sua sponte when reasonable grounds existed.”

¶13            Although the superior court had a “continuing duty to
inquire into [Wright’s] competency, and to order a Rule 11 examination sua
sponte if reasonable grounds exist[ed],” Amaya-Ruiz, 166 Ariz. at 162, any
additional Rule 11 examination was required only if new circumstances
created a good faith doubt about Wright’s competency, State v. Cornell, 179
Ariz. 314, 322–23 (1994); see also State v. Contreras, 112 Ariz. 358, 360–61
(1975) (additional examinations may be ordered if there arises some
reasonable ground to question the defendant’s competency based on facts
not previously presented).

¶14           Wright points to several examples indicating reasonable
grounds existed for another competency evaluation: (1) his fixation on a
“non-existent Circle K video that would prove his innocence [in the prison
contraband case] and that the criminal trespass victims were lying and were
drug dealers;” (2) his inability to grasp that the criminal trespass was
independent of the contraband charge; (3) his statement that his previous
defense counsel was a prosecutor; (4) his mistaken belief that subsequent
defense counsel shared the same last name as, and was related to, one of
the victims in the criminal trespassing case; (5) his belief that the judicial
system was prejudiced against him; (6) defense counsel’s opinion that
Wright “[had] no understanding of the laws and no capacity to rationally
attempt to change his delusional thoughts;” and, (7) defense counsel’s
statement that Wright belatedly called her in February to sing Christmas
carols and wish her Merry Christmas and Happy New Year.

¶15            Most of those behaviors were not new circumstances, having
been raised before Wright’s 2018 competency determination. The superior
court knew about Wright’s fixation on a non-existent Circle K video, his
perceived link between the criminal trespassing and prison contraband
charges, his claim that the food at the prison was poisoned (a belief one of
the evaluating doctors stated was “exceptionally common among inmates,
[] including individuals with no history of mental illness”), and his belief
that the justice system was prejudiced against him. And, while Wright’s
statements regarding both previous and subsequent defense counsel were
novel, as were his belated holiday wishes, those behaviors do not
independently demonstrate that Wright lacked capacity to understand the
nature of the proceedings or to assist in his defense.

¶16        As noted by Dr. Hernandez, one of the two doctors who
concluded Wright was competent, Wright correctly identified the charges


                                      5
                            STATE v. WRIGHT
                            Decision of the Court

against him, the difference between felonies and misdemeanors, and the
role of evidence and courtroom personnel. Wright expressed frustration
with defense counsel and the judge, stating: “my lawyer don’t do what I
asked and wants me to plead guilty and I want a trial” and “[the] judge [is]
prejudice[d] against Black people, Indians, and Mexicans.” Seeing no
evidence of a mental disease, defect or disability that would interfere with
Wright’s ability to “understand the nature and the object of the proceedings
against him or prevent him from cooperating with his attorney in his
defense,” Dr. Hernandez further noted that, while Wright had strong
beliefs about how his case should be resolved, he could assist counsel in his
own defense, should he decide to do so.

¶17           Similarly, Dr. Kirby, who also concluded Wright was
competent, observed that Wright correctly identified the charges he faced,
the possible legal consequences, and the roles and purposes of courtroom
personnel. When speaking about defense counsel, Wright stated she was
“prejudiced . . . [and] won’t do what I’m wanting her to do.” While noting
that Wright’s thoughts were often tangential, Dr. Kirby believed Wright
had the “capacity to rationally assist his attorney in his own defense, should
he choose to do so,” concluding that Wright’s presentation was
“substantially more consistent with a finding of malingering than that of a
serious mental health condition” and that Wright was “goal-directed with
a goal of being found incompetent or criminally insane such that he would
not be accountable for his current charges.”

¶18           And, although defense counsel believed Wright was
incompetent, that fact did not require the superior court to order another
Rule 11 evaluation. See State v. Williams, 122 Ariz. 146, 153–54, (1979) (in the
absence of additional evidence, our supreme court has held that a superior
court does not abuse its discretion in failing to order, sua sponte, a Rule 11
evaluation based on defense counsel’s own assertions that the defendant is
unable to assist in his defense).

¶19           Moreover, the record is replete with evidence that Wright
understood the proceedings against him and could assist in his defense.
Wright described the charges against him, participated in settlement
conferences and provided answers responsive to the court’s questions,
objected to the appointment of Judge Foster as the presiding trial judge
based upon Judge Foster’s earlier role at the settlement conference, and
demonstrated an awareness of his rights, such as the right to cross-examine
witnesses and to file an appeal if he was convicted. While Wright’s legal
strategy (maintaining his innocence) differed from that of defense counsel,
and while he was often at odds with defense counsel, these facts alone do


                                       6
                            STATE v. WRIGHT
                            Decision of the Court

not render Wright incompetent. See State v. Djerf, 191 Ariz. 583, 591, ¶ 24
(1998) (“[D]issatisfaction with counsel does not, of itself, warrant a
competency hearing.”); see also State v. Kayer, 194 Ariz. 423, 434, ¶ 38 (1999)
(“Competent choices are not to be equated with wise choices; competent
defendants are allowed to make choices that may not objectively serve their
best interests.”). On this record, the superior court did not err in failing to
sua sponte order subsequent competency evaluations.

                               CONCLUSION

¶20           For the foregoing reasons, Wright’s convictions and resulting
sentences are affirmed.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         7